Citation Nr: 0415790	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for multiple residual burn 
scars of both feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1960 to 
September 1962, and active duty for training from July to 
September 1963.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that denied a rating in 
excess of 10 percent for multiple residual burn scars of both 
feet.  A Notice of Disagreement was received in November 
2002, and a Statement of the Case (SOC) was issued in 
December 2002.  A Substantive Appeal was received in January 
2003.

In February 2004, the veteran at the RO testified during 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record. 

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Initially, the Board notes that the record does not include 
any correspondence from the RO specifically addressing the 
VCAA notice and duty to assist provisions as they pertain to 
the claim on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Action 
by the RO is required to satisfy the notification provisions 
of the VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the veteran should explain that he has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
send in all pertinent evidence in his possession.  After 
providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.

The Board also finds that specific development of the claim 
on appeal is warranted.

During the Board hearing on appeal, the veteran testified 
that he underwent a physical examination in approximately 
July 2003 at the time his scar symptoms were exacerbated.  
However, the veteran did not identify the name and address of 
the provider of the examination, and a copy of the 
examination report is not contained in the claims file.  The 
Board finds that this case must be remanded to the RO to 
obtain a copy of such examination report, inasmuch as it 
appears to contain pertinent evidence of increased 
disability.

Further, the Board points out that, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin disabilities (to 
include scars), as set forth in 38 C.F.R. § 4.118, Diagnostic 
Codes (DCs) 7800-7833.  See 67 Fed. Reg. 49596-49599 (July 
31, 2002).  Thus, adjudication of the claim for a rating in 
excess of 10 percent for multiple residual burn scars of both 
feet in this case must involve consideration of both the 
former and revised applicable rating criteria, with due 
consideration given to the effective date of the change in 
criteria.  See VAOPGCPREC 07-03 and 03-00.  Given the 
intervening change in the applicable criteria for rating skin 
disabilities, effective August 2002, and the need for medical 
findings responsive to the former and revised rating 
criteria, the Board finds that this case must be remanded to 
the RO to arrange for the veteran to undergo further VA 
dermatological examination, and to thereafter readjudicate 
the claim under both the former and revised applicable 
criteria for rating scars.

The veteran is hereby advised that failure to report for the 
scheduled examination, without good cause, shall result in 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
for the scheduled examination, the RO must obtain and 
associate with the claims file a copy of the notice of the 
date and time of such examination sent to him by the 
pertinent VA medical facility.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the action requested above, the RO should also 
undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim 
on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim on 
appeal.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate it.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
medical records pertaining to evaluation 
or treatment for the disability at issue 
that are not currently of record.  The RO 
should specifically request that the 
veteran provide the name and address of 
the physician that examined his foot 
scars in approximately July 2003, as well 
as authorization to enable the VA to 
obtain copies of such examination report 
and any records of follow-up medical 
treatment. 

The RO should also invite the veteran to 
submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for 
the veteran to undergo VA dermatological 
examination of his multiple residual burn 
scars of both feet.  The entire claims 
file must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.    

The examiner should describe the 
manifestations of the veteran's multiple 
residual burn scars of both feet in 
accordance with pertinent rating criteria 
for evaluation of the condition.  
Specifically, the length and width of 
each scar of each foot, as well as its 
area in terms of square inches or 
centimeters, should be noted.  The 
examiner should render specific findings 
as to whether any scar is deep (with 
underlying soft tissue damage), 
superficial (not associated with 
underlying soft tissue damage), or 
unstable (where, for any reason, there is 
frequent loss of covering of skin over 
the scar), and whether any scar causes 
limited motion or other function of 
either foot; is poorly nourished, with 
repeated ulceration; and/or is tender and 
painful on objective demonstration.  If 
any scar causes limitation of any 
function of either foot, the examiner 
should specifically identify the function 
that is limited and comment as to whether 
such limitation of function produces foot 
disability that is (a) less than 
moderate, (b) moderate, (c) moderately 
severe, or (d) severe.

All examination findings, together with 
the complete rationale for the comments 
expressed, should be set forth in a 
printed (typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
a copy of the notice of the date and time 
of such examination sent to him by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority (to include the 
revised criteria for rating skin 
disabilities, cited to above).   
  
8.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to the veteran and his 
representative an appropriate 
Supplemental SOC (to include citation to 
and discussion of the revised criteria 
for rating skin disabilities, and clear 
reasons and bases for all 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.
  
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


